December 27, 1934.
The opinion of the Court was delivered by
I concur in the opinion of Mr. Justice Bonham in his disposition of the question of actual damages, but I do not agree with his holding and conclusion as to punitive damages. I think the Court below, under the testimony, could not have done otherwise than submit that issue to the jury. *Page 10 
Common carriers for hire owe the highest degree of care to their passengers for safe transportation from one point to another. The conductor in charge of the train, in the exercise of his duties as such, has actual notice of the destination of the passenger as indicated by his ticket, and, when he announces that station as being the point of such destination, the passenger is warranted in relying upon such announcement as being correct, unless he knows that the station is some other than the one actually called.
It appears from the record before us that the plaintiff, late in the afternoon of February 11, 1934, purchased from the defendant a ticket for transportation as a passenger over its line of road from Kingstree to Effingham, S.C. intending from the latter point to go by bus to a C.C.C. Camp; that between Kingstree and Effingham, about three miles from the latter place, is a flag station called New Hope, where trains stop to take on passengers upon being signaled by the person desiring to get aboard; that on the night in question the train on which the plaintiff was riding was flagged at New Hope by an employee of the defendant, one J.C. Fowler, and the engineer, in response thereto, gave two short blasts of the whistle, which signified that he was stopping to take on a passenger, not to put one off. The conductor testified that he did not hear this signal, although he was sitting in the rear of the coach for colored passengers. When the train came to a standstill, the conductor called the station as Effingham, and the plaintiff, relying upon such announcement as being correct, as he had a right to do, and being a stranger in that vicinity, got off the train, thinking that he had reached his point of destination; and he testified that he did not discover that he was not at Effingham until the train had left, which it immediately did. The conductor stated that he did not get down to the ground when he let the plaintiff off at New Hope, although, if he had done so, he would probably have discovered his mistake. *Page 11 
The night, according to the testimony of the plaintiff, was extremely cold, rainy, and very dark. The conductor admitted that he miscalled the station, although there could possibly be no confusion in the names New Hope and Effingham, and gave as his reason for doing so that he was "preoccupied with other things and miscalculated the distance the train had run after leaving Coward." He further stated that he had gone to the rear end of the coach for colored people, and that "I was busy making up reports there when the train come to a stop at New Hope." He also said that after he discovered his mistake, about two and one-half miles from New Hope, he did not back the train in order to pick up the plaintiff. Nor did he send an automobile for him or do anything about the matter whatsoever. In fact, it appears from the evidence that he did not deem what happened of sufficient importance to even report it.
Considering the degree of care owed to passengers by a railroad company, there was ample evidence of gross carelessness, acts of commission and omission, on the part of the defendant, which in law would sustain a finding of willfulness. As stated, the issue, under the testimony, was undoubtedly one for the jury. See Entzmingerv. Railway, 79 S.C. 151, 60 S.E., 441.
A majority of the justices being in accord as to the conclusions herein reached, it is the judgment of this Court that the judgment of the Court below be, and hereby is, affirmed in all particulars.
MR. JUSTICE CARTER and MR. ACTING ASSOCIATE JUSTICE C.T. GRAYDON concur.